Citation Nr: 9901065	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  96-12 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for a left leg disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel




INTRODUCTION

The appellant had active duty in the Army from June 1971 to 
June 1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1995 rating decision 
of the Nashville, Tennessee Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
appellants claim for entitlement to service connection for a 
left leg disorder. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellants appeal has been obtained by 
the RO.

2.  The evidence does not establish that the appellant 
currently has any left leg disorder that is directly related 
to service, or the residual of any in-service injury.  The 
service medical records do not contain evidence of any 
complaints of, or treatment for, any injury to the left leg 
or any pain in the left leg.  

3.  The appellants left leg disorder was not documented 
until more than 18 years after his active duty and he has 
submitted no competent evidence showing a direct etiologic 
relationship or nexus between any incident of service and his 
current left leg disorder. 


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for a left leg disorder.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he currently has a left leg 
disorder that is related to his Army service.  He maintains 
that this was first manifested during basic training when he 
experienced left leg pain.  The appellant contends that this 
left leg pain was a symptom of his currently diagnosed left 
leg aortoiliac disease with intermittent claudication.  His 
representative has joined him in these contentions.

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (Court) has said that the statutory "duty 
to assist" under 38 U.S.C.A. § 5107(a) generally does not 
arise until there is a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

A person who submits a claim has, by statute, the duty to 
submit evidence that a claim is well-grounded.  The evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a).  Where 
such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the person who 
submits a claim is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Caluza v. Brown, 7 Vet. App. 498 
(1995).  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions cannot constitute evidence to render 
a claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well-grounded.  Id.  Evidentiary assertions 
by the veteran must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or is 
beyond the competence of the person making the assertion.  
See King v. Brown, 5 Vet. App. 19 (1993).

The appellant has alleged that he suffers from a left leg 
disorder that is related to left leg pain he experienced in-
service.  He maintains that his problems with his left are 
due to an in-service injury that occurred due to his 
participation in military physical exercises.  The appellant 
testified at his February 1996 personal hearing at the RO 
that he had suffered pain in his left leg during the mile 
run; he described the pain as starting in his calf and 
feeling like a pulled muscle.  The appellant also stated that 
he was never treated for this pain.  See Hearing Transcript 
p. 2.  He further testified that he did not actually suffer 
an injury, just pain.  See Hearing Transcript p. 11.  The 
appellant also stated that he had not received any treatment 
after service for his left leg until April 1992.  See Hearing 
Transcript pp. 2 and 11.

Review of the appellants service medical records 
demonstrates no complaints or findings relating to the 
appellants left leg.  The appellant was treated in August 
1972 for a muscle strain in the back that occurred when he 
fell down a flight of stairs.  However, the Board notes that 
the appellant mentioned no problems with his left leg when he 
was treated for this muscle strain in his back.  On his 
report of medical history given in March 1973 in connection 
with his separation examination, the appellant stated he was 
in excellent health and did not complain of any problems 
with his left leg.  Furthermore, the report of the associated 
medical examination reveals normal findings for the 
appellants lower extremities and spine, other 
musculoskeletal.  

Review of the evidence of record reveals that the appellant 
underwent an abdominal arteriogram and an iliac arteriogram 
in April 1992 at a private facility.  He subsequently 
underwent an aorto-iliac endarterectomy and aortoplasty at 
the end of the next month; these procedures were performed at 
a VA hospital.  VA treatment records from May 1992 indicate 
that the appellant related having had an episode of left 
lower extremity pain in September 1991, followed by another 
episode in January 1992.  He did not mention any problems 
with his left leg prior to September 1991.  Follow-up 
treatment was conducted in VA outpatient clinics; a medical 
note dated in November 1994 indicated that the appellant had 
been diagnosed with aortoiliac disease with intermittent 
claudication, peripheral vascular disease.

The appellant has not provided any medical evidence, except 
the statement of his opinions contained in his written 
statements and his hearing testimony, to establish that he 
suffers from any left leg disability that is related to an 
in-service injury and/or pain, and his statements are not 
competent evidence as to medical diagnosis or causation.  
Moray v. Brown, 5 Vet. App. 463 (1993), Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Further, there is no 
medical evidence which indicates that the appellant suffers 
from any disorder of the left leg that is traumatic in 
origin, or related to a pulled muscle or pain experienced 18 
years prior, or that there is a service relationship, and 
such would be required to make the claim plausible.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  No in-service 
treatment records have been located for any complaints of 
left leg pain.  Furthermore, no left leg pathology was 
demonstrated until more than 18 years after the appellant's 
separation from service.  

Thus, the claim for service connection for a left leg 
disorder must be denied as not well-grounded since there must 
be competent evidence not only of a current disability (a 
medical diagnosis), but also of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The Court has also 
stated that a claim must be accompanied by supporting 
evidence and an allegation is not enough; such medical 
evidence has not been submitted in this case.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Because the appellants claim is not well-grounded, the VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its April 1995 rating decision, in its April 
1997 Supplemental Statement of the Case (SSOC), and in the 
Hearing Officers June 1996 Decision in which the appellant 
was informed that his service medical records were negative 
for any clinical evidence of left leg pathology and that 
there was no evidence linking his current left lower 
extremity peripheral vascular disease to service.  Thus, the 
Board concludes that the notice required in Robinette has 
been satisfied.  Moreover, there is no indication that there 
are any available records which would make the claim well-
grounded.

Since the appellant has failed to present competent medical 
evidence that his claim of a left leg disorder is plausible, 
that is, he has failed to present medical evidence that links 
the current left leg pathology to any incident of service, 
the claim for service connection for a left leg disorder must 
be denied as not well-grounded.  Dean v. Brown, 8 Vet. App. 
449 (1995).


ORDER

A well-grounded claim for entitlement to service connection 
for a left leg disorder not having been submitted, the claim 
is denied. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
